DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6, 8-12, 14 and 16-21 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Jackson on 08/09/2022.
The claims in the application have been amended as follows: 
 (Currently Amended) A non-transitory computer readable medium comprising machine-executable instructions, which when executed by a computer processor, enables the computer processor to perform a method, the method comprising:
determining a plurality of candidate backup policies for a plurality of clients of a data backup system;
determining an expected load balance degree for the data backup system to perform data backups for the plurality of clients using the plurality of candidate backup policies, wherein determining the expected load balance degree comprises:
simulating a plurality of concurrent backup jobs of the data backup system at a plurality of time points during use of the plurality of candidate backup policies; and
determining an expected standard deviation of the plurality of concurrent backup jobs, wherein the expected load balance degree is based on the expected standard deviation;
determining an actual load balance degree for the data backup system while the data backup system is performing the data backups for the plurality of clients using a plurality of current backup policies; and
selecting, between the plurality of candidate backup policies and the plurality of current backup policies, a plurality of backup policies to be used for the plurality of clients based on a comparison of the expected load balance degree and the actual load balance degree.
(Currently Amended) The non-transitory computer readable medium of claim 17, wherein determining the plurality of candidate backup policies comprises:
for each of a plurality of available backup policies, determining a degree of suitability of the available backup policy for a client of the plurality of clients, to obtain a set of degrees of suitability of the plurality of available backup policies for the client; and
selecting the plurality of candidate backup policies based at least on the sets of degrees of suitability for the client.
(Currently Amended) The non-transitory computer readable medium of claim 18, wherein determining the degree of suitability comprises:
for the client:
predicting a backup execution time length for the client based on backup execution historical data of the client; and
determining a matching degree between the backup execution time length and a length of a backup time window of an available backup policy of the plurality of available backup policies.
(Currently Amended) The non-transitory computer readable medium of claim 18, wherein determining the degree of suitability comprises:
predicting a backup execution time length for the client based on backup execution historical data of the client;
determining a backup execution time period of using an available backup policy of the plurality of available backup policies for the client based on a backup start time indicated by the available backup policy and the backup execution time length for the client;
determining, from the plurality of available backup policies, a number of available backup policies with a backup start time within the backup execution time period; and
modify the degree of suitability to be negatively correlated with the number.
(Currently Amended) The non-transitory computer readable medium of claim 18, wherein selecting the plurality of candidate backup policies comprises:
obtaining the plurality of candidate backup policies using an augmenting path algorithm of a bipartite graph model.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The reasons for allowance are provided in the office action dated 03/23/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI MA whose telephone number is (571)272-2468. The examiner can normally be reached Monday through Friday from 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEI MA/
Examiner, Art Unit 2135                                                                                                                                                                                         
/GAUTAM SAIN/Primary Examiner, Art Unit 2135